431 N.W.2d 640 (1988)
230 Neb. 368
Rose Marie DABBS, Appellee,
v.
Jerry Lee DABBS, Appellant.
No. 87-1137.
Supreme Court of Nebraska.
November 18, 1988.
*641 Joseph B. Reedy, Omaha, for appellant.
Jerold V. Fennell, Omaha, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
In this marriage dissolution action, Jerry Lee Dabbs appeals the granting of alimony to his wife of 20 years and the court's failure to require the wife, Rose Marie Dabbs, to pay child support for the parties' minor child. We affirm.
Three children were born of the marriage. Two were emancipated at the time of the dissolution, and custody of 17-year-old Arron was given to his father.
The granting of alimony and the amount of child support awarded are initially entrusted to the discretion of the trial judge. On appeal, such matters will be reviewed de novo on the record and affirmed in the absence of abuse of discretion. See, Ritz v. Ritz, 229 Neb. 859, 429 N.W.2d 707 (1988); Buche v. Buche, 228 Neb. 624, 423 N.W.2d 488 (1988).
After a de novo review of the record and considering the incomes and expenses of the parties, we cannot say that the trial court abused its discretion in requiring the husband to pay a minimal amount of alimony and in refusing to require the wife to pay child support.
The rulings of the trial court in this marriage dissolution action should be affirmed.
AFFIRMED.